      Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                       )
JANITO DECARVALHO,                     )
                                       )
                      Petitioner,      )
                                       )
               v.                      )          CIVIL ACTION
                                       )          NO. 21-10060-WGY
STEVEN J. SOUZA,                       )
Superintendent of Bristol County       )
House of Correction,                   )
                                       )
                      Respondent.      )
                                       )


YOUNG, D.J.                                             May 12, 2021


                            MEMORANDUM & ORDER

I.   INTRODUCTION

     The question before this Court is whether a detainee’s

removal is “reasonably foreseeable” when his pending appeal

before the First Circuit almost certainly will result in a

remand to the Board of Immigration Appeals.       In the limited

circumstances at bar, this Court finds and rule that Petitioner

Janito DeCarvalho will be removed in the reasonably foreseeable

future because he remains practically deportable at this time.

See generally Zadvydas v. Davis, 533 U.S. 678 (2001).
          Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 2 of 8



II.   BACKGROUND

      A.      Procedural History

      On November 4, 2019, ICE Officers arrested DeCarvalho, and

the Department of Homeland Security initiated removal

proceedings.       Pet. Writ Habeas Corpus (“Pet.”) ¶ 19, ECF No. 1.

On January 2, 2020, a hearing officer denied DeCarvalho’s

application for protection under the United Nations Convention

Against Torture (“U.N. Convention”).           Id. ¶ 20.    The hearing

officer “refused to allow . . . DeCarvalho to apply for

withholding of removal, finding him ineligible for withholding

based on former Attorney General John Ashcroft’s decision in

Matter of Y-L-, A-G-, R-S-R-, 23 I & N Dec. 270 (AG 2002)

(“Matter of Y-L”), which held that drug trafficking offenses are

particularly serious crimes that bar eligibility for withholding

of removal unless the individual can overcome the presumption by

meeting a stringent, six-criteria test.” 1          Id.

      This decision is significant because after the Board of

Immigration Appeals upheld the hearing officer’s decision,

DeCarvalho filed a petition of review in the First Circuit.               Id.

¶ 23; see generally Opening Brief, DeCarvalho v. Rosen, No. 20-

1711 (1st Cir. Oct. 13, 2020), Doc. 117654788.             His appeal




      1Despite the hearing officer finding DeCarvalho to be
credible, he ruled against DeCarvalho’s application for U.N.
Convention protection. Pet. ¶ 5.
                                         [2]
      Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 3 of 8



challenges the legality of Matter of Y-L- and the denial of his

application for U.N. Convention protection both because the

Board of Immigration Appeals applied the wrong standard of

review and because the denial was not supported by substantial

evidence.    Id. ¶ 24.    The Department of Justice, acknowledging

that the Board of Immigration Appeals erred, moved to remand the

matter to allow the Board to apply Matter of Y-L- properly and

analyze whether DeCarvalho’s conviction is a particularly

serious crime.    Id. ¶ 25.    The First Circuit declined to remand

the matter because DeCarvalho’s appeal challenges both the

standard applied and the legality of the standard.         Id.

     Although the matter was fully briefed on January 11, 2021,

the First Circuit has not indicated whether it will schedule

oral argument.    Id.    With the Department of Justice

acknowledging that the Immigration Board of Appeals applied the

wrong standard, any decision by the First Circuit almost

certainly will require the matter to be reheard.        Id. ¶ 26.

Accordingly, the government has yet to schedule DeCarvalho’s

removal.    Id. ¶ 17.

     In May 2020, after the hearing officer made his decision

but before DeCarvalho’s appeal, DeCarvalho filed a petition for

writ of habeas corpus under Reid v. Donelan, which Judge Saris

denied without prejudice because DeCarvalho had not been

detained for a year.      390 F. Supp. 3d 201 (D. Mass. 2019);

                                     [3]
      Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 4 of 8



DeCarvalho v. Sousa, No. 1:20-cv-11036-PBS, at 6-8 (D. Mass June

29, 2020).

     In November 2020, this Court denied DeCarvalho’s request

for release under Savino v. Souza.      No. 1:20 cv-10617-WGY, at 5-

6 (D. Mass Apr. 10, 2020).     This Court reasoned that there had

been a “dramatic reduction in the number of detainees presently

being held” at the Bristol County House of Correction.         Order,

Savino v. Souza, No. 1:20 cv-10617-WGY (D. Mass. Dec. 18, 2020).

     On January 12, 2021, DeCarvalho filed his petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241.        See Pet.

Respondent Steven Souza moved to dismiss the petition on

February 3, 2021.   Mot. Dismiss, ECF No. 8; Mot. Dismiss Mem.,

ECF No. 9; see generally Opp’n, ECF No. 13.       On April 1, 2021,

this Court denied the motion to dismiss, Electronic Clerk’s

Notes (Apr. 1, 2021), and held a show-cause hearing on April 15,

2021 for Souza to show that DeCarvalho’s removal is reasonably

foreseeable, Electronic Clerk’s Notes (Apr. 15, 2021).

     B.   Facts

     DeCarvalho, a forty-one-year-old citizen of Cape Verde, has

been held by ICE in immigration detention for the past sixteen

months.   Decl. Supervisory Detention Deportation Officer Yolanda

Marfissi ¶¶ 11, 21, ECF No. 9-1.      He has a criminal history.

Id. ¶¶ 6-7.   The Cape Verde government verified DeCarvalho’s

nationality in September of 2020, and ICE resumed removals to

                                     [4]
      Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 5 of 8



Cape Verde in November of 2020.      Id. ¶ 21.   DeCarvalho had been

scheduled for removal on manifests to Cape Verde and

subsequently removed from the manifests pending the review of

his appeal before the First Circuit.       Id.

III. ANALYSIS

     Souza argues that DeCarvalho’s removal remains reasonably

foreseeable because the prerequisites for removal (i.e.,

verification of nationality, scheduled removals to Cape Verde,

inclusion on manifests thereto) are complete.        DeCarvalho argues

that removal is not reasonably foreseeable because his appeal

before the First Circuit almost certainly will return to the

Board of Immigration Appeals because, notwithstanding his other

substantive challenges, all parties agree that the Board applied

the wrong standard of review.     Souza’s argument is meritorious,

and this Court accordingly finds and rules that he met his

burden at the show-cause hearing.

     A.     Standard of Review

     Chapter 28, section 2243 of the United States Code

provides:

     A court, justice or judge entertaining an application
     for a writ of habeas corpus shall forthwith award the
     writ or issue an order directing the respondent to
     show cause why the writ should not be granted, unless
     it appears from the application that the applicant or
     person detained is not entitled thereto.




                                     [5]
         Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 6 of 8



28 U.S.C. § 2243.      The authority through which the petitioner is

detained dictates the parameters of their lawful detention and

whether he or she is entitled to relief.          Under chapter 8,

section 1231 of the United States Code, once an unlawfully

present “alien is ordered removed, the Attorney General shall

remove the alien from the United States within a period of 90

days.”     8 U.S.C. § 1231(a)(1)(A).      If, after 90 days, the

government has not removed the detainee, section 1231(a)(6)

allows the government to continue its detention “for a period

reasonably necessary to secure the alien’s removal.”            Zadvydas,

533 U.S. at 682 (emphasis added).         What qualifies as a period

reasonably necessary, or rather, what qualifies as a period

unreasonably necessary, has less to do with the detention’s

duration and more to do with the practicality of deportation.

See id. at 689-92, 699-700.

     In answering that basic question, the habeas court
     must ask whether the detention in question exceeds a
     period reasonably necessary to secure removal. It
     should measure reasonableness primarily in terms of
     the statute’s basic purpose, namely, assuring the
     alien’s presence at the moment of removal. Thus, if
     removal is not reasonably foreseeable, the court
     should hold continued detention unreasonable and
     no longer authorized by statute.

Id. at 699–700 (emphasis added).

     B.      DeCarvalho’s Removal Is “Reasonably Foreseeable”

     DeCarvalho argues that he is entitled to the writ because

there is no significant likelihood of removal in the reasonably

                                        [6]
         Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 7 of 8



foreseeable future and section 1231(a) only authorizes detention

beyond the removal period for the purpose of effective removal.

See Pet. ¶¶ 34-49; Zadvydas, 533 U.S. at 699-700; 8 U.S.C. §

1231(a).     At the hearing, Souza presented evidence that the

prerequisites for removal are complete and that ICE intends to

remove DeCarvalho after his appeal.           Decl. Supervisory Detention

Deportation Officer Yolanda Marfissi ¶¶ 11, 21. 2

     Because foreseeability of deportation is a function of

whether a deportation is practicable, see Zadvydas, 533 U.S. at

699-700, Souza has demonstrated that DeCarvalho’s removal is

reasonably foreseeable by demonstrating its present

practicality.      Therefore, on the present facts, this Court finds

and rules that DeCarvalho’s removal is reasonably foreseeable.

This order, however, does not preclude a future challenge by

DeCarvalho if the First Circuit rules in his favor, at which

point it would be appropriate for him to file another petition




     2 Souza attached the same evidence proffered at the show-
cause hearing to his motion to dismiss. See generally Mot.
Dismiss. At that time, this Court did not consider Souza’s
attached evidence because to do so would have collapsed the
motion to dismiss with a show-cause hearing, which itself is a
remedy. See 28 U.S.C. § 2243. To do so would be inappropriate
because “Rule 11 of the Rules Governing Section 2254 Cases in
the United States District Courts provides that the Federal
Rules of Civil Procedure apply ‘to the extent that they are not
inconsistent with [habeas] rules.’” Banks v. Dretke, 540 U.S.
668, 687 n.8 (2004).
                                        [7]
       Case 1:21-cv-10060-WGY Document 22 Filed 05/12/21 Page 8 of 8



for writ of habeas corpus and for a court to consider those

changed circumstances.

IV.   CONCLUSION

      For the foregoing reasons, this Court DENIES DeCarvalho’s

petition, ECF No. 1.



SO ORDERED.

                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                      [8]
